
	
		III
		112th CONGRESS
		2d Session
		S. RES. 610
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2012
			Mr. Rockefeller (for
			 himself and Mrs. Hutchison) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 60th anniversary of the
		  Graduate Research Fellowship Program of the National Science
		  Foundation.
	
	
		Whereas the United States is a world leader in science,
			 technology, engineering, and mathematics (STEM) fundamental research and
			 related education;
		Whereas an excellent STEM higher-education system is
			 critical to the development of a robust and inclusive U.S. STEM workforce and
			 to U.S. global science and engineering preeminence;
		Whereas Congress and President Harry S. Truman created the
			 National Science Foundation (NSF), an independent Federal agency, 62 years ago
			 specifically to advance scientific discovery and innovation through the
			 Nation’s basic research and STEM education infrastructure;
		Whereas fundamental research supported by NSF across all
			 scientific disciplines have resulted in many significant contributions to
			 Americans’ health and security, as well as to technological innovation and U.S.
			 economic prosperity;
		Whereas advances in knowledge are made possible by
			 researchers who focus on the fundamental properties of nature, and who mentor
			 and educate the next generation of scientists and engineers;
		Whereas 60 years ago, NSF purposefully created the
			 Graduate Research Fellowship Program (GRFP) as an instrument to prepare the
			 Nation’s reservoir of science and engineering talent;
		Whereas the GRFP, the country's oldest graduate fellowship
			 program, supports outstanding graduate students pursuing masters and doctoral
			 degrees in research at accredited U.S. institutions;
		Whereas the GRFP has contributed to the development of
			 outstanding U.S. scholars, entrepreneurs, teachers, mentors, and inventors who
			 continue to support and promote the Nation’s science and engineering enterprise
			 and the next generation of scientists and engineers;
		Whereas this flagship program helps maintain high-quality
			 and highly skilled graduates who enter the Nation’s STEM workforce prepared to
			 innovate and collaborate in the global scientific arena;
		Whereas NSF has funded more than 46,500 competitive
			 graduate research fellows with selection criteria based on the intellectual
			 merit of their research and its potential broader impacts for society;
		Whereas of the more than 200 NSF-supported Nobel
			 laureates, 40 were selected as graduate research fellows, and more than 440
			 graduate research fellows have become members of the National Academy of
			 Sciences;
		Whereas graduate research fellows have an exceptionally
			 high rate of doctorate completion;
		Whereas since 2001, graduate research fellows have filed
			 more than 1,000 patents while working toward their graduate degrees, thus
			 contributing directly to scientific advancement and discovery;
		Whereas since 2007, 1145 graduate research fellows were
			 selected from Experimental Program to Stimulate Competitive Research
			 jurisdictions; and
		Whereas NSF’s GRFP continues to be an essential component
			 of the Nation’s discovery and innovation ecosystem, and is instrumental in STEM
			 workforce development: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 60th anniversary of the Graduate Research Fellowship Program of the National
			 Science Foundation; and
			(2)continues to
			 recognize U.S. STEM graduate education as central to U.S. workforce
			 competitiveness and our country’s international leadership and economic
			 prosperity.
			
